Detailed Action
Response to Amendment
This action is responsive to Applicant’s communication filed on 12/14/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-9, 11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al (US 2005/0192087 A1) in view of Myers (US 2004/0143852 A1).
garding claim 1, Friedman discloses a game control method (Abstract) comprising storing, by a memory for storing information (Fig. 14) related to a game in which a plurality of players can participate (¶ [0122]), and reward box information for a plurality of reward boxes as part of the information related to the game (Fig. 1), and by an arithmetic processor, determining that at least one predetermined condition has occurred and after the at least one predetermined condition is determined to have occurred (¶ [0051]: a bonus round of a slot machine game can be triggered), allocating at least one reward to at least one of the reward boxes based on the at least one predetermined condition (¶ [0039]: level can have a predetermined number of award opportunities (e.g. treasure chests) … awards can be pre-stored), after allocating the at least one reward to the at least one of the reward boxes based on the at least one predetermined condition (¶ [0073]: level can have a predetermined number of award opportunities e.g. treasure chests), determining whether a reward providing condition is met by determining whether at least one player in the group associated with one of the reward boxes has met the reward providing condition (¶ [0073]: awards are awarded when a player opens a treasure chest), and, when it is determined that the at least one player in the group has met the reward providing condition, after and as a result of determining that the at least one player in the group has met the reward providing condition (¶ [0073]: level can have a predetermined number of award opportunities (e.g. treasure chests), providing the reward allocated to the one of the reward boxes to the at least one player in the group (¶ [0049]: treasure chest can be opened by the player, which may contain an award of credits), and causing a screen to be displayed in a communication terminal (Fig. 14), said screen indicating that the reward allocated to the one of the reward boxes has been provided to the at least one player in the group associated with the one of the reward boxes (¶ [0039]: each time a treasure chest is opened, a player’s credit meter can be debited and then … an award can be awarded).   Myers suggests—where Friedman does not specifically disclose—information defining a plurality of groups to which said players belong (¶ [0018]).  It would have been obvious to a person of ordinary skill prior to the effective filing 
Regarding claim 2, 8 and 14, Friedman discloses wherein the at least one predetermined condition is selected from: an elapsed time of the game, a number of enemy characters defeated by at least one of the players in the plurality of players, a progress of the game, the progress of the game comprising a number of completions within the game, an attribute of a predetermined event within the game, a type of the at least one reward box, a state of a player character of the at least one of the players in the plurality of players, a number of items possessed by the player character, and an ability of an item possessed by the player character (¶ [0073]: if the player pays a fixed cost for the level). 
Regarding claims 3, 9 and 15, Friedman discloses wherein displaying the screen comprises displaying a plurality of treasure boxes condition (¶ [0073]: level can have a predetermined number of award opportunities (e.g. treasure chests), each of the treasure boxes in the plurality of treasure boxes associated with a group in the plurality of groups (¶ [0039]: players can run around in a 3-D space and … find treasures). 
Regarding claims 5, 11 and 17, Friedman discloses after displaying the screen indicating that the reward allocated to the one of the reward boxes has been provided to the at least one player in the group (¶ [0039]: each time a … treasure chest is opened, a player’s credit meter … can be awarded), updating a display of the reward box on the screen based on the provided reward (Fig. 1).
Claims 7 and 13 recite a computer-readable medium and apparatus, respectively, comprising substantially the same features as those in claim 1 above.  They are rejected for the same reasons given supra.
Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of Myers and Fujisawa et al (US 2014/0335946 A1).
garding claims 6, 12 and 18, Fujisawa suggests—where Friedman does not disclose—wherein updating the display of the reward box comprises associating an annotation with the reward box indicating that the reward box is currently empty (¶ [0431]: main display renders effects that the treasure box of the selection option is empty).   It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Friedman, Myers and Fujisawa in order to so inform the players so that they will not waste time opening previously-taken chests.

Allowable Subject Matter
Claims 4, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Because of Examiner’s previously-expressed opinion that the amendments to the independent claims would apparently overcome the existing references, this office action is being made non-final to allow Applicant a chance to fairly respond to the new citations and findings herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is 
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715